Exhibit 10.19


SPONSORED RESEARCH AGREEMENT (NON-CLINICAL)
 
 
This agreement ("AGREEMENT") is dated as of March 23 , 2012 (the “EFFECTIVE
DATE”) by and between THE REGENTS OF THE UNIVERSITY OF COLORADO, a body
corporate, contracting for and on behalf of the University of Colorado Denver, a
public institution of higher education created under the Constitution and the
Law of the State of Colorado (hereinafter referred to as “UNIVERSITY") with
administrative offices at University of Colorado Denver, Office of Grants and
Contracts, Mail Stop F428, Anschutz Medical Campus Bldg 500, W1126, 13001 E 17th
Place, Aurora, Colorado 80045 and Omni Bio Pharmaceutical, Inc. (hereinafter
referred to as "Sponsor"), having a principal place of business at 5350 South
Roslyn, Suite 430 Greenwood Village, CO 80111, referred to individually as Party
or collectively as Parties.
 
WHEREAS, the research program contemplated by this AGREEMENT is of mutual
interest and benefit to UNIVERSITY and SPONSOR, and will further the
instructional and research objectives of UNIVERSITY in a manner consistent with
its status as a non-profit educational institution.
 
 
NOW, THEREFORE, the Parties agree as follows:
 
ARTICLE 1 - STATEMENT OF WORK
 
UNIVERSITY agrees to perform a program of scientific research (“RESEARCH”) as
described in the Statement of Work ("STATEMENT"), a copy of which is attached to
this AGREEMENT as Exhibit A.
 
 
ARTICLE 2 - INDEPENDENT CONTRACTOR
 
UNIVERSITY'S relationship to SPONSOR under this AGREEMENT will be that of an
independent contractor and not an agent, joint venture or partner of SPONSOR.
 
 
ARTICLE 3 - PRINCIPAL INVESTIGATOR
 
The RESEARCH will be supervised by Charles A. Dinarello ("INVESTIGATOR") at
UNIVERSITY.  If, for any reason INVESTIGATOR is unable to continue to serve as
Principal Investigator and a successor acceptable to both UNIVERSITY and SPONSOR
is not available, the AGREEMENT will be terminated in accordance with Article 7
below.
 
ARTICLE 4 - CONSIDERATION
 
In consideration of the foregoing, SPONSOR will pay UNIVERSITY a fixed price sum
of One Hundred Five Thousand dollars ($105,000).   Such fixed price shall
include all indirect costs.  Payment will be made to UNIVERSITY by SPONSOR upon
execution of this AGREEMENT.  Payments shall be made and mailed to:
 
University of Colorado Denver
Grants and Contracts, # 121769-CD
PO Box 910238
Denver, CO  80291-0238
 
 
- Page 1 -

--------------------------------------------------------------------------------

 
 
ARTICLE 5 - PERIOD OF PERFORMANCE
 
The RESEARCH will be conducted during a one (1) year period effective on October
1, 2011, (“Effective Date”) and concluding on or before October _1,
2012.  SPONSOR may renew this AGREEMENT for subsequent periods upon written
amendment executed by the Parties.
 
 
ARTICLE 6 - RESEARCH REPORTS
 
UNIVERSITY will provide SPONSOR with periodic written progress reports on the
RESEARCH on a quarterly basis.   INVESTIGATOR and other participating UNIVERSITY
personnel shall meet with SPONSOR, either by telephone or at UNIVERSITY’s
facilities, as reasonably requested by SPONSOR.   In addition, UNIVERSITY will
provide SPONSOR with a final report on such RESEARCH within sixty (60) days of
termination of this AGREEMENT.
 
 
ARTICLE 7 - TERMINATION
 
Either Party may terminate this AGREEMENT upon thirty (30) days written notice
to the other Party with no further obligation of the Parties.    In the event
this AGREEMENT is terminated, those clauses which by their nature should survive
termination of this AGREEMENT and Articles 8, 9, 10, 11, 12, and 13 shall
survive termination.
 
 
ARTICLE 8 - CONFIDENTIAL INFORMATION
 
"Confidential Information" ("INFORMATION") shall mean all information provided
by one Party to the other and clearly identified in writing as confidential by
the transmitting Party at the time of disclosure or which by the nature of the
information or circumstances surrounding its disclosure would reasonably be
understood to be confidential.  Specifically excepted from this definition is
all information:  (a) known by the receiving Party at the time of disclosure,
whether such disclosure was prior to or following the EFFECTIVE DATE; (b)
publicly disclosed except by breach of this AGREEMENT; (c) rightfully received
by the receiving Party from a third party without an  obligation of confidence;
(d) independently developed by the employees or agents of either Party without
any knowledge of or reliance upon the INFORMATION provided by the other
Party;  or (e) is required to be disclosed pursuant to any judicial or
government request, requirement or order or other legal requirement, provided
that the party required to make such disclosure takes reasonable steps to
provide the other party with sufficient prior notice in order to allow the other
party to contest such request, requirement or order.  The Party receiving the
INFORMATION agrees to hold that INFORMATION in trust and confidence for the
transmitting Party, using the same care and discretion that the receiving Party
uses with similar INFORMATION which it considers confidential, but in no event
using less than reasonable care.  The receiving Party will not use INFORMATION
other than for the benefit of the two Parties except as provided herein.    The
receiving Party will not disclose such INFORMATION without authorization from
the other Party, except as may be provided for in Article 9 regarding
publication.  This provision shall remain in effect during the term of this
AGREEMENT and for five (5) years thereafter.
 
 
- Page 2 -

--------------------------------------------------------------------------------

 
 
ARTICLE 9 - PUBLICATION AND OTHER USE
 
UNIVERSITY shall be free to use the results of the subject RESEARCH (“RESULTS)
for its own teaching, patient care, internal noncommercial (i.e. not for the
benefit of any third party commercial partner during the term of this AGREEMENT
and in any case subject to SPONSOR’s rights under Articles 8 and 10 of this
AGREEMENT) research and publication purposes; subject to SPONSOR’S rights in
this Article 9.   UNIVERSITY shall submit to SPONSOR for its review, a copy of
the proposed publication or presentation resulting from the subject RESEARCH at
least thirty (30) days prior to the date of submission for publication or
presentation, and agrees to consider in good faith all comments received during
that time.  Other than the RESULTS, UNIVERSITY shall not include in any such
publication or presentation any INFORMATION of SPONSOR provided that SPONSOR
shall not prevent use of information necessary to enable the complete and
accurate publication of RESULTS.  If SPONSOR determines that the proposed
publication contains patentable subject matter requiring protection, SPONSOR may
require the delay of the publication for a period of time not to exceed an
additional sixty (60) days for the purpose of allowing the pursuit of such
protection.  SPONSOR shall be free to use the RESULTS for any legitimate
purpose, subject to any patent or other intellectual property rights held by
UNIVERSITY.
 
 
ARTICLE 10 - INVENTIONS
 
a)
Title to Inventions. It is recognized and understood that certain existing
inventions and technologies are the separate property of SPONSOR or UNIVERSITY
and are not affected by this AGREEMENT, and neither Party shall have any claims
to or rights in such separate inventions and technologies of the other except as
necessary to conduct the research contemplated by this AGREEMENT. Any new
invention, development, or discovery resulting from the subject RESEARCH
("INVENTION") shall be promptly disclosed in writing to SPONSOR.  Inventorship
of any such INVENTION shall be determined in accordance with U.S. patent law, or
by mutual agreement based upon the relative contributions of the Parties if the
INVENTION is not patentable. Title to INVENTIONS shall reside with SPONSOR if
SPONSOR personnel are the sole inventors, with UNIVERSITY if UNIVERSITY
personnel are the sole inventors, and will be held jointly if UNIVERSITY and
SPONSOR personnel are both inventors.

 
b)
Option.  To the extent that UNIVERSITY owns the rights of sole or joint title in
an INVENTION, SPONSOR is hereby granted, without option fee other than the
consideration of the research sponsored herein and the reimbursement of all
patent expenses related to the INVENTION incurred by UNIVERSITY prior to and
during the option period, an option to acquire an exclusive, worldwide, fee and
royalty-bearing license of UNIVERSITY's rights to any INVENTION, which option
shall extend for ninety (90) days from the later of (i) termination or
expiration of this AGREEMENT and (ii) SPONSOR's receipt of an INVENTION
disclosure.

 
c)
License Negotiation.  If SPONSOR notifies UNIVERSITY in writing of its exercise
of the option within the option period, then the option period shall be extended
for an additional ninety (90) days during which time the parties will proceed in
good faith to negotiate a license agreement. Royalties and other terms of the
license will be negotiated in good faith and shall be commercially reasonable
and consistent with general industry practice. If SPONSOR does not exercise its
option within the option period, or notifies UNIVERSITY that it will not
exercise its option, or the Parties fail to sign a license agreement within the
extended option period, then SPONSOR shall no longer have any claim to
UNIVERSITY's rights in the subject INVENTION; provided, that if SPONSOR has
timely exercised its option and the parties have failed to negotiate and sign a
license agreement within the extended option period, UNIVERSITY shall not
transfer or license the INVENTION to any third party on terms more favorable to
the licensee than last offered by UNIVERSITY to SPONSOR for a period of one year
following the termination of negotiations.. Any license granted to SPONSOR shall
reserve for UNIVERSITY the right to use the licensed INVENTION for UNIVERSITY’s
patient care, teaching, internal noncommercial research  and publication
(subject to  the publication provisions set forth in any such
license)  purposes.

 
 
- Page 3 -

--------------------------------------------------------------------------------

 
 
ARTICLE 11 - INDEMNITY AND INSURANCE
 
SPONSOR agrees to indemnify, hold harmless and defend UNIVERSITY, its officers,
employees, and agents against any and all claims, suits, losses, damages, costs,
fees, and expenses asserted by third parties, both government and
non-government, resulting from or arising out SPONSOR’s use of the RESULTS or
SPONSOR’s negligence or willful misconduct; provided, however, that SPONSOR
shall not be responsible for UNIVERSITY's negligence or willful
misconduct.  SPONSOR shall maintain in force at its sole cost and expense, with
reputable insurance companies, insurance of a type and in an amount reasonably
sufficient to protect against liability hereunder.  UNIVERSITY shall have the
right to request the appropriate certificates of insurance from SPONSOR for the
purpose of ascertaining the sufficiency of such coverage.
 
 
ARTICLE 12 - USE OF A PARTY'S NAME
 
Neither Party will, without the prior written consent of the other Party:  (a)
use in advertising, publicity or otherwise, the name of any employee or agent,
any trade-name, trademark, trade device, service mark, symbol, or any
abbreviation, contraction or simulation thereof owned by the other Party, or (b)
represent, either directly or indirectly, that any product or service of the
other Party is a product or service of the representing Party or that it is made
in accordance with or utilizes the information or documents of the other Party,
except that UNIVERSITY may acknowledge SPONSOR's support in academic
publications prepared in accordance with Article 9.

 
ARTICLE 13 - NOTICE
 
Any notice or other communication required or permitted under this AGREEMENT
will be in writing and will be deemed given as of the date it is:  (a) delivered
by hand, or (b) mailed, postage prepaid, first class, certified mail, return
receipt requested, to the Party at the address listed below or subsequently
specified in writing, or (c) sent, shipping prepaid, return receipt requested,
by national courier service, to the Party at the address listed below or
subsequently specified in writing:
 
 
- Page 4 -

--------------------------------------------------------------------------------

 
 

As to UNIVERSITY:  University of Colorado Denver | Anschutz Medical Campus  
Office of Grants and Contracts   Mail Stop F428, Bldg. 500, W1131B   13001 E.
17th Place   Aurora, CO 80045   Attn:  Pamela J. Jones  
OGC.Contracts@UCDenver.edu     With Copy to: Charles A. Dinarello, MD  
University of Colorado Denver   SOM Infectious Diseases Division   Mail Stop
B168   Research Complex II, Room 11003   Aurora, CO  80045   cdinare333@aol.com

 

As to SPONSOR: Omni Bio Pharmaceutical, Inc.   5350 S. Roslyn Street, Suite 430
  Greenwood Village, CO 80111   Attn:  James Crapo, Chief Executive Officer

 
 
ARTICLE 14 - ENTIRE AGREEMENT
 
This AGREEMENT and all attached Exhibits contain the entire AGREEMENT and
understanding between the Parties as to its subject matter.  It merges all prior
discussions between the Parties and neither Party will be bound by conditions,
definitions, warranties, understandings, or representations concerning such
subject matter except as provided in this AGREEMENT or as specified on or
subsequent to the effective date of this AGREEMENT in a writing signed by
properly authorized representatives of the Parties.  This AGREEMENT can only be
modified by written agreement duly signed by persons authorized to sign
agreements on behalf of both SPONSOR and UNIVERSITY.
 
 
ARTICLE 15 - WAIVER
 
The failure of a Party in any instance to insist upon the strict performance of
the terms of this AGREEMENT will not be construed to be a waiver or
relinquishment of any of the terms of this AGREEMENT, either at the time of the
Party's failure to insist upon strict performance or at any time in the future,
and such terms will continue in full force and effect.
 
 
ARTICLE 16 - SEVERANCE
 
Each clause of this AGREEMENT is a distinct and severable clause and if any
clause is deemed illegal, void or unenforceable, the validity, legality or
enforceability of any other clause or portion of this AGREEMENT will not be
affected thereby.
 
 
- Page 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE 17 - GOVERNING LAW
 
The construction and performance of this AGREEMENT will be governed by the laws
of the State of Colorado.
 
 
ARTICLE 18 - TITLES
 
All titles and articles headings contained in this AGREEMENT are inserted only
as a matter of convenience and reference.  They do not define, limit, extend or
describe the scope of this AGREEMENT or the intent of any of its provisions.
 
 
ARTICLE 20 - ASSIGNMENT
 
Neither Party may assign, delegate or otherwise transfer any of its rights or
obligations under this AGREEMENT without the prior written consent of the other
Party; provided, however, that SPONSOR  may assign this AGREEMENT to a successor
in connection with the sale of all or substantially all of the business of
SPONSOR, whether by asset sale, merger, reorganization or otherwise.
 
 
IN WITNESS WHEREOF, the Parties hereunto set their hands and seals.


 
THE REGENTS OF THE UNIVERSITY OF COLORADO, a body corporate,
contracting for and on behalf of the University of Colorado Denver
 
By: ________________________________
Name:    Adelita J. DeHerrera                               
Title:    Contracts Manager                                  
 
Date executed:  _______________________
SPONSOR
 
 
By: __________________________________
Name: Robert Ogden
Title: Chief Financial Officer
 
Date executed:  ________________________

 
 
Acknowledged by Principal Investigator: ______________________________________



 
Name: Charles A. Dinarello

 
 
- Page 6 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A - STATEMENT OF WORK
 
 
 
 
 
 
 
 
 
 
 
 
 
- Page 7 -